 


109 HR 3270 IH: To improve the security of public transportation and rail systems in the United States, and for other purposes.
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3270 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2005 
Ms. Norton (for herself, Mr. Menendez, Ms. Pelosi, Mr. Hoyer, Mr. Clyburn, Mr. George Miller of California, Ms. DeLauro, Mr. Spratt, Mr. Thompson of Mississippi, Mr. Oberstar, Mr. Dicks, Mrs. Christensen, Ms. Millender-McDonald, and Ms. Zoe Lofgren of California) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To improve the security of public transportation and rail systems in the United States, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the “Secure Transit and Rail Across America and Invest in National Security Act of 2005” or the “Secure Trains Act”. 
(b)Table of contents 

Sec. 1. Short title; table of contents 
Title I—National Transportation Security Strategy and Interagency Cooperation 
Sec. 101. National Transportation Security Strategy 
Sec. 102. Interagency cooperation 
Sec. 103. Definitions 
Title II—Public Transit Security 
Sec. 201. Homeland security public transportation grants 
Sec. 202. Training exercises 
Sec. 203. Security best practices 
Sec. 204. Public outreach 
Sec. 205. National Transportation Security Centers 
Sec. 206. Whistleblower protections 
Sec. 207. Definitions 
Title III—Rail Security 
Sec. 301. Freight and passenger rail security upgrades 
Sec. 302. Fire and life-safety improvements 
Sec. 303. Rail security research and development program 
Sec. 304. Rail worker security training program 
Sec. 305. Whistleblower protection 
Sec. 306. Public outreach 
Sec. 307. Passenger, baggage, and cargo screening 
Sec. 308. Emergency responder training standards 
Sec. 309. Information for first responders 
Sec. 310. TSA personnel limitations 
Sec. 311. Rail safety regulations 
Sec. 312. Rail security 
Sec. 313. Definitions   
INational Transportation Security Strategy and Interagency Cooperation 
101.National Transportation Security Strategy 
(a)DeadlineNot later than 30 days after the date of enactment of this Act, the Secretary shall submit to the appropriate congressional committees the National Strategy for Transportation Security required under section 114(t) of title 49, United States Code. 
(b)Additional requirementsIn addition to the requirements of section 114(t) of such title, the Secretary shall develop a supplement to the National Strategy for Transportation Security. The supplement shall include the following: 
(1)Requirements for the Federal Government to provide increased security support during high or severe threat levels of alert. 
(2)Procedures for establishing and maintaining permanent and comprehensive consultative relations among the parties described in subsection (c). 
(3)A contingency plan to ensure the continued movement of freight and passengers in the event of an attack affecting the railroad or public transportation system, which shall contemplate— 
(A)the possibility of rerouting traffic due to the loss of critical infrastructure, such as a bridge, tunnel, yard, or station; and 
(B)methods of continuing railroad service in the Northeast Corridor in the event of a commercial power loss or a catastrophe affecting a critical bridge, tunnel, yard, or station; and 
(4)An identification of actions taken or planned by both public and private entities to address security issues identified under paragraph (1) and an assessment of the effective integration of such actions. 
(c)ConsultationIn developing the supplement under subsection (b) and recommendations under subsection (d), the Secretary shall work jointly with the Secretary of Transportation and shall consult with appropriate public transportation entities and appropriate rail entities. 
(d)RecommendationsThe Secretary shall develop prioritized recommendations for improving public transportation and railroad security, including recommendations for— 
(1)improving the security of public transportation and rail infrastructure to include subway platforms, bus and ferry terminals, rail tunnels, rail bridges, rail switching and car storage areas, information systems, and other areas identified as posing significant risks to public safety and the movement of interstate commerce, taking into account the impact that any proposed security measure might have on the provision of public transportation or railroad service; 
(2)deploying surveillance equipment; 
(3)deploying equipment to detect explosives and hazardous chemical, biological, and radioactive substances, and any appropriate countermeasures; 
(4)installing redundant and backup systems to ensure the continued operation of critical elements of the railroad system in the event of an attack or other incident, including disruption of commercial electric power or communications networks; 
(5)conducting public outreach campaigns on public transportation and passenger railroad systems; and 
(6)identifying the immediate and long-term costs of measures that may be required to address those risks. 
(e)Report 
(1)ContentsNot later than 60 days after the date of enactment of this Act, the Secretary shall transmit to the appropriate congressional committees a report containing the supplement developed under subsection (b) and recommendations developed under subsection (d), together with an estimate of the cost to implement such recommendations. 
(2)FormatThe report may be submitted in a classified format if the Secretary determines that such action is necessary. 
(f)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary $10,000,000 for the purpose of carrying out this section. 
102.Interagency cooperation 
(a)In generalThe Secretary shall work jointly with the Secretary of Transportation in carrying out the provisions of this Act. 
(b)MemorandumNot later than 30 days after the date of enactment of this Act, the Secretary and the Secretary of Transportation shall execute a memorandum of agreement governing the roles and responsibilities of the Department of Homeland Security and the Department of Transportation, respectively, in addressing public transportation and rail security matters, including the process their departments will follow to carry this Act and promote communications, efficiency, and nonduplication of effort. 
103.DefinitionsIn this title, the following definitions apply: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate.  
(2)Appropriate public transportation entitiesThe term appropriate public transportation entities means owners, operators, and providers of public transportation systems, public transportation employee representatives, first responders, industry associations, private sector experts, academic experts, and appropriate Federal, State, and local officials. 
(3)Appropriate rail entitiesThe term appropriate rail entities means freight and passenger railroad carriers, nonprofit employee organizations representing rail workers, nonprofit employee organizations representing emergency responders, owners or lessors of rail cars used to transport hazardous materials, shippers of hazardous materials, manufacturers of rail tank cars, State Departments of Transportation, public safety officials, and other relevant parties. 
(4)SecretaryThe term Secretary means the Secretary of Homeland Security.   
IIPublic Transit Security 
201.Homeland security public transportation grants 
(a)AuthorizationThe Secretary of Homeland Security is authorized to make grants for the purpose of improving the security of public transportation systems against acts of terrorism. The grant program shall be administered by the Director of the Office of Domestic Preparedness to ensure that the program is consistent with other Department of Homeland Security grant programs. 
(b)Grant criteriaThe Secretary shall make grants under this section using the following criteria: 
(1)Risk of terrorism, including threat assessment, vulnerabilities of public transportation systems, potential effects of acts of terrorism against public transportation systems, and past acts of terrorism against modes of transportation. 
(2)Merits of the proposed projects to increase national security, based on a consideration of— 
(A)threats; 
(B)vulnerabilities; 
(C)consequences, including human casualties and economic impacts; 
(D)consequence management; 
(E)the likelihood that such projects would have been pursued in the normal course of business and in the absence of national security considerations; and 
(F)feasibility, based on the technical and operational merits of the projects. 
(c)Allowable use of fundsGrants made under this section shall be used for the purposes of— 
(1)support for increased capital investments in cameras, close-circuit television, and other surveillance systems; 
(2)increased capital investment in command, control, and communications systems, including investments for redundancy and interoperability and for improved situational awareness, such as emergency call boxes and vehicle locator systems; 
(3)increased training, including for carrying out exercises under section 202, and technical support for public transportation employees, especially for security awareness, prevention, and emergency response, including evacuation and decontamination; 
(4)expanded deployment of equipment and other measures, including canine detection teams, for the detection of explosives and chemical, biological, radiological, and nuclear agents; 
(5)capital improvements and operating activities, including personnel expenditures, to increase the physical security of stations, vehicles, bridges, and tunnels; 
(6)capital improvements and operating activities to improve passenger survivability in the event of an attack, including improvements in ventilation, drainage, fire safety technology, emergency communications systems, lighting systems, passenger egress, and accessibility by emergency response personnel; 
(7)acquisition of emergency response and support equipment, including fire suppression and decontamination equipment; and 
(8)expansion of employee education and public awareness campaigns regarding security on public transportation systems. 
(d)Eligible recipientsGrants shall be made available under this section directly to owners, operators, and providers of public transportation systems. Owners, operators, and providers of infrastructure over which public transportation operates, but which is not primarily used for public transportation, may also be eligible for grants at the discretion of the Secretary. 
(e)AccountabilityThe Secretary shall adopt necessary procedures, including audits, to ensure that grants made under this section are expended in accordance with the purposes of this title and the priorities and other criteria developed by the Secretary. If the Secretary determines that a recipient has used any portion of the grant funds received under this section for a purpose other than the allowable uses specified for that grant under this section, the grantee shall return any amount so used to the Treasury of the United States. 
(f)Procedures for grant awardThe Secretary shall prescribe procedures and schedules for the awarding of grants under this section, including application and qualification procedures, and a record of decision on applicant eligibility. The Secretary shall issue a final rule establishing the procedures not later than 90 days after the date of enactment of this Act.  
(g)Cost shareGrants made under this section shall account for no more than— 
(1)85 percent for fiscal year 2006; 
(2)80 percent for fiscal year 2007; and 
(3)75 percent for fiscal year 2008,of the expense of the purposes for which the grants are used. 
(h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the purposes of this section— 
(1)$1,200,000,000 for fiscal year 2006; 
(2)$900,000,000 for fiscal year 2007; and 
(3)$700,000,000 for fiscal year 2008.Amounts appropriated pursuant to this subsection shall remain available until expended. 
202.Training exercises 
(a)GuidelinesNot later than 4 months after the date of enactment of this Act, the Secretary of Homeland Security shall publish guidelines for the conduct by recipients of grants under section 201 of appropriate exercises for emergency response and public transportation employee training purposes. 
(b)PlansNot later than 6 months after receipt of a grant under section 201, the recipient of such grant shall transmit to the Secretary its emergency response plan as well as a plan for conducting exercises for emergency response and public transportation employee training purposes pursuant to the guidelines published under subsection (a). 
(c)Exercises 
(1)RequirementNot later than 1 year after receipt of a grant under section 201, the recipient of such grant shall conduct an exercise pursuant to the plan for conducting exercises transmitted under subsection (b). 
(2)ExemptionsThe Secretary may exempt a grant recipient from the requirement under paragraph (1) if the recipient has recently conducted an equivalent exercise. 
(3)Notice and reportNot later than 30 days after conducting an exercise under paragraph (1) or as described in paragraph (2), the recipient shall notify the Secretary that such exercise has been completed, including a description of the results of the exercise and findings and lessons learned from the exercise, and shall make recommendations for changes, if necessary, to existing emergency response plans. If the recipient revises an emergency response plan as a result of an exercise under this subsection, the recipient shall transmit the revised plan to the Secretary not later than 6 months after the date of the exercise. 
(d)Technical AssistanceThe Secretary shall provide technical assistance in the design, preparation for, and conduct of emergency response exercises. 
(e)Use of plansThe Secretary shall ensure that information submitted to the Secretary under this section is protected from any form of disclosure that might compromise public transportation security or trade secrets. Notwithstanding the preceding sentence, the Secretary may use such information, on a nonattributed basis unless otherwise agreed to by the source of the information, to aid in developing recommendations, best practices, and materials for use by public transportation authorities to improve security practices and emergency response capabilities. 
203.Security best practicesNot later than 120 days after the date of enactment of this Act, the Secretary of Homeland Security shall develop, disseminate to appropriate owners, operators, and providers of public transportation systems, public transportation employees and employee representatives, and Federal, State, and local officials, and transmit to Congress, a report containing best practices for the security of public transportation systems. In developing best practices, the Secretary shall be responsible for consulting with and collecting input from owners, operators, and providers of public transportation systems, public transportation employee representatives, first responders, industry associations, private sector experts, academic experts, and appropriate Federal, State, and local officials. 
204.Public outreachNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall develop a national plan for public outreach and awareness. Such plan shall be designed to increase awareness of measures that the general public, public transportation passengers, and public transportation employees can take to increase public transportation system security. Such plan shall also provide outreach to owners, operators, providers, and employees of public transportation systems to improve their awareness of available technologies, ongoing research and development efforts, and available Federal funding sources to improve public transportation security. Not later than 9 months after the date of enactment of this Act, the Secretary shall implement the plan developed under this section. 
205.National Transportation Security Centers 
(a)EstablishmentThe Secretary of Homeland Security, working jointly with the Secretary of Transportation, shall establish more than 1 but not more than 4 National Transportation Security Centers at institutions of higher education to assist in carrying out this title, to conduct research and education activities, and to develop or provide professional training, including the training of public transportation employees and public transportation-related professionals, with emphasis on utilization of intelligent transportation systems, technologies, and architectures. 
(b)CriteriaThe Secretary shall designate the Centers according to the following selection criteria: 
(1)The demonstrated commitment of the institution to transportation security issues. 
(2)The use of and experience with partnerships with other institutions of higher education, Federal laboratories, or other nonprofit laboratories. 
(3)Capability to conduct both practical and theoretical research and technical systems analysis. 
(4)Utilization of intelligent transportation system technologies and architectures. 
(5)Ability to develop professional training programs. 
(6)Capability and willingness to conduct education of transportation security professionals. 
(7)Such other criteria as the Secretary may designate. 
(c)Existing centersThe Secretary may designate an existing national transportation research center as a National Transportation Security Center under this section. 
(d)FundingThe Secretary shall provide such funding as is necessary to the National Transportation Security Centers established under subsection (a) to carry out this section. 
206.Whistleblower protections 
(a)In generalNo covered individual may be discharged, demoted, suspended, threatened, harassed, reprimanded, investigated, or in any other manner discriminated against (including by a denial, suspension, or revocation of a security clearance or by any other security access determination) if such discrimination is due, in whole or in part, to any lawful act done, perceived to have been done, or intended to be done by the covered individual— 
(1)to provide information, cause information to be provided, or otherwise assist in an investigation regarding any conduct which the covered individual reasonably believes constitutes a violation of any law, rule or regulation relating to national or homeland security, which the covered individual reasonably believes constitutes a threat to national or homeland security, or which the covered individual reasonably believes constitutes fraud, waste or mismanagement of Government funds intended to be used for national or homeland security, when the information or assistance is provided to or the investigation is conducted by— 
(A)a Federal, State, or local regulatory or law enforcement agency (including an office of Inspector General under the Inspector General Act of 1978); 
(B)any Member of Congress, any committee of Congress, or the Government Accountability Office; or 
(C)a person with supervisory authority over the covered individual (or such other person who has the authority to investigate, discover, or terminate misconduct); 
(2)to file, cause to be filed, testify, participate in, or otherwise assist in a proceeding or action filed or about to be filed relating to an alleged violation of any law, rule or regulation relating to national or homeland security; or 
(3)to refuse to violate or assist in the violation of any law, rule, or regulation relating to national or homeland security. 
(b)Enforcement action 
(1)In generalA covered individual who alleges discharge or other discrimination by any person in violation of subsection (a) may seek relief under subsection (c) by— 
(A)filing a complaint with the Secretary of Labor; or 
(B)if the Secretary has not issued a final decision within 180 days after the filing of the complaint and there is no showing that such delay is due to the bad faith of the claimant, bringing an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. 
(2)Procedure 
(A)In generalAn action under paragraph (1)(A) shall be governed under the rules and procedures set forth in section 42121(b) of title 49, United States Code. 
(B)ExceptionNotification made under section 42121(b)(1) of title 49, United States Code, shall be made to the person named in the complaint and to the person’s employer. 
(C)Burdens of proofAn action brought under paragraph (1)(B) shall be governed by the legal burdens of proof set forth in section 42121(b) of title 49, United States Code. 
(D)Statute of limitationsAn action under paragraph (1) shall be commenced not later than 1 year after the date on which the violation occurs. 
(c)Remedies 
(1)In generalA covered individual prevailing in any action under subsection (b)(1) shall be entitled to all relief necessary to make the covered individual whole. 
(2)DamagesRelief for any action under paragraph (1) shall include— 
(A)reinstatement with the same seniority status that the covered individual would have had, but for the discrimination; 
(B)the amount of any back pay, with interest;  
(C)compensation for any special damages sustained as a result of the discrimination, including litigation costs, expert witness fees, and reasonable attorney fees; and 
(D)punitive damages in an amount not to exceed the greater of 3 times the amount of any compensatory damages awarded under this section or $5,000,000. 
(d)State secrets privilegeIf, in any action brought under subsection (b)(1)(B), the Government asserts as a defense the privilege commonly referred to as the state secrets privilege and the assertion of such privilege prevents the plaintiff from establishing a prima facie case in support of the plaintiff’s claim, the court shall enter judgment for the plaintiff and shall determine the relief to be granted.  
(e)Criminal penalties 
(1)In generalIt shall be unlawful for any person employing a covered individual to commit an act prohibited by subsection (a). Any person violating this paragraph shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both. 
(2)Reporting requirementThe Department of Justice shall submit to Congress an annual report on the enforcement of paragraph (1). Each such report shall (A) identify each case in which formal charges under paragraph (1) were brought, (B) describe the status or disposition of each such case, and (C) in any actions under subsection (b)(1)(B) in which the covered individual was the prevailing party or the substantially prevailing party, indicate whether or not any formal charges under paragraph (1) have been brought and, if not, the reasons therefor.  
(f)Rights retained by covered individualNothing in this section shall be deemed to diminish the rights, privileges, or remedies of any covered individual under any Federal or State law, or under any collective bargaining agreement. The rights and remedies in this section may not be waived by any agreement, policy, form, or condition of employment. 
(g)DefinitionsFor purposes of this section— 
(1)the term covered individual means an employee of— 
(A)the Department of Homeland Security (which, for purposes of this section, includes the Transportation Security Administration); 
(B)a Federal contractor or subcontractor; and 
(C)an employer within the meaning of section 701(b) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(b)); 
(2)the term lawful means not specifically prohibited by law, except that, in the case of any information the disclosure of which is specifically prohibited by law or specifically required by Executive order to be kept secret in the interest of national defense or the conduct of foreign affairs, any disclosure of such information to any Member of Congress, committee of Congress, or other recipient authorized to receive such information, shall be deemed lawful; 
(3)the term Federal contractor means a person who has entered into a contract with the Department of Homeland Security; 
(4)the term employee means— 
(A)with respect to an employer referred to in paragraph (1)(A), an employee as defined by section 2105 of title 5, United States Code; and 
(B)with respect to an employer referred to in subparagraph (A) or (B) of paragraph (1), any officer, partner, employee, or agent; 
(5)the term subcontractor— 
(A)means any person, other than the Federal contractor, who offers to furnish or furnishes any supplies, materials, equipment, or services of any kind under a contract with the Department of Homeland Security or a subcontract entered into in connection with such a contract; and 
(B)includes any person who offers to furnish or furnishes general supplies to the Federal contractor or a higher tier subcontractor; and 
(6)the term person means a corporation, partnership, State entity, business association of any kind, trust, joint-stock company, or individual. 
(h)Terms and conditionsA grant under this title shall be subject to terms and conditions of section 5333 of title 49, United States Code.  
207.DefinitionsIn this title, the following definitions apply: 
(1)Public transportation employeesThe term public transportation employees means security personnel, dispatchers, vehicle and vessel operators, other onboard employees, maintenance and support personnel, and other appropriate employees of owners, operators, and providers of public transportation systems. 
(2)Public transportation systemsThe term public transportation systems means passenger, commuter, and light rail, including subways, buses, commuter ferries, and other modes of public transit.  
IIIRail Security 
301.Freight and passenger rail security upgrades 
(a)Security improvement grantsThe Secretary, in coordination with the Secretary of Transportation, is authorized to make grants to freight and passenger railroad carriers, nonprofit employee organizations that represent rail workers, shippers of hazardous materials by rail, owners of rail cars used in the transportation of hazardous materials, manufacturers of rail tank cars, and State and local governments, for costs incurred in the conduct of activities to prevent or respond to acts of terrorism or sabotage against railroads, or other railroad security threats, including— 
(1)perimeter protection systems, including access control, installation of better lighting, fencing, and barricades at railroad facilities; 
(2)structural modification or replacement of rail cars transporting hazardous materials to improve their resistance to acts of terrorism; 
(3)technologies for reduction of tank car vulnerability; 
(4)security improvements to passenger railroad stations, trains, and infrastructure; 
(5)tunnel protection systems; 
(6)evacuation improvements; 
(7)inspection technologies, including verified visual inspection technologies using hand-held readers and discs; 
(8)security and redundancy for critical communications, computer, and train control systems essential for secure railroad operations or to continue railroad operations after an attack impacting railroad operations; 
(9)train tracking and interoperable communications systems; 
(10)chemical, biological, radiological, or explosive detection systems and devices; 
(11)surveillance equipment; 
(12)additional police and security officers, including canine units; 
(13)accommodation of cargo or passenger screening equipment; 
(14)employee security awareness, preparedness, and response training (including compliance with section 304); 
(15)public security awareness campaigns; 
(16)emergency response equipment, including fire suppression and decontamination equipment; and 
(17)other improvements recommended by the Secretary, including infrastructure, facilities, and equipment upgrades. 
(b)ConditionsThe Secretary shall require recipients of funds for construction under this section and section 302 of this Act to apply the standards of section 24312 of title 49, United States Code, as in effect on September 1, 2004, with respect to the construction in the same manner as Amtrak is required to comply with such standards for construction work financed under an agreement made under section 24308(a) of such title 49. 
(c)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary $600,000,000 to carry out the purposes of this section, of which $100,000,000 shall be used by the Secretary for making grants to Amtrak, in accordance with this section. Amounts appropriated pursuant to this subsection shall remain available until expended. 
302.Fire and life-safety improvements 
(a)Life-safety needsThere are authorized to be appropriated to Amtrak for the purposes of carrying out this section the following amounts: 
(1)For the 6 New York Tunnels to provide ventilation, electrical, and fire safety technology upgrades, emergency communication and lighting systems, and emergency access and egress for passengers— 
(A)$100,000,000 for fiscal year 2006; 
(B)$100,000,000 for fiscal year 2007; 
(C)$100,000,000 for fiscal year 2008; 
(D)$100,000,000 for fiscal year 2009; and 
(E)$170,000,000 for fiscal year 2010. 
(2)For the Baltimore & Potomac Tunnel and the Union Tunnel, together, to provide adequate drainage, ventilation, communication, lighting, and passenger egress upgrades— 
(A)$10,000,000 for fiscal year 2006; 
(B)$10,000,000 for fiscal year 2007; 
(C)$10,000,000 for fiscal year 2008; 
(D)$10,000,000 for fiscal year 2009; and 
(E)$17,000,000 for fiscal year 2010. 
(3)For the Washington, District of Columbia, Union Station Tunnels to improve ventilation, communication, lighting, and passenger egress upgrades— 
(A)$8,000,000 for fiscal year 2006; 
(B)$8,000,000 for fiscal year 2007; 
(C)$8,000,000 for fiscal year 2008; 
(D)$8,000,000 for fiscal year 2009; and 
(E)$8,000,000 for fiscal year 2010. 
(b)Availability of Appropriated fundsAmounts appropriated pursuant to this section shall remain available until expended. 
303.Rail security research and development program 
(a)Establishment of research and development programThe Secretary shall carry out a research and development program for the purpose of improving railroad security that may include research and development projects to— 
(1)reduce the vulnerability of passenger trains, stations, and equipment to explosives and hazardous chemical, biological, and radioactive substances; 
(2)test new emergency response techniques and technologies; 
(3)develop improved freight technologies, including— 
(A)technologies for sealing rail cars; 
(B)automatic inspection of rail cars; and 
(C)communication-based train controls; 
(4)test wayside detectors that can detect tampering with railroad equipment; 
(5)support enhanced security for the transportation of hazardous materials by rail, including— 
(A)technologies to detect a breach in a tank car and transmit information about the integrity of tank cars to the train crew; 
(B)research to improve tank car integrity; and 
(C)techniques to transfer hazardous materials from rail cars that are damaged or otherwise represent an unreasonable risk to human life or public safety; and 
(6)other projects recommended by the Secretary. 
(b)Coordination with other research initiativesThe Secretary shall ensure that the research and development program authorized by this section is coordinated with other research and development initiatives at the Department of Homeland Security, the Department of Transportation, and other Federal agencies. 
(c)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary $50,000,000 in each of fiscal years 2006 and 2007 to carry out the purposes of this section. Amounts appropriated pursuant to this subsection shall remain available until expended. 
304.Rail worker security training program 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary, in consultation with appropriate law enforcement, security, and terrorism experts, representatives of railroad carriers, and nonprofit employee organizations that represent rail workers, shall develop and issue detailed guidance for a rail worker security training program to prepare rail workers for potential threat conditions. 
(b)Program elementsThe guidance developed under subsection (a) shall require such a program to include, at a minimum, elements that address the following: 
(1)Determination of the seriousness of any occurrence. 
(2)Crew and passenger communication and coordination. 
(3)Appropriate responses to defend oneself. 
(4)Use of protective devices. 
(5)Evacuation procedures. 
(6)Live situational training exercises regarding various threat conditions, including tunnel evacuation procedures. 
(7)Any other subject the Secretary considers appropriate. 
(c)Railroad carrier programsNot later than 60 days after the Secretary issues guidance under subsection (a) in final form, each railroad carrier shall develop a rail worker security training program in accordance with that guidance and submit it to the Secretary for approval. Not later than 60 days after receiving a railroad carrier’s program under this subsection, the Secretary shall review the program and approve it or require the railroad carrier to make any revisions the Secretary considers necessary for the program to meet the guidance requirements. 
(d)TrainingNot later than 1 year after the Secretary approves the training program developed by a railroad carrier under this section, the railroad carrier shall complete the training of all rail workers in accordance with that program. 
(e)UpdatesThe Secretary shall update the training guidance issued under subsection (a) from time to time to reflect new or different security threats, and require railroad carriers to revise their programs accordingly and provide additional training to their rail workers. 
305.Whistleblower protection 
(a)In generalSubchapter I of chapter 201 of title 49, is amended by inserting after section 20115 the following: 
 
20116.Whistleblower protection for railroad security matters  
(a)Discrimination against employeeNo railroad carrier engaged in interstate or foreign commerce may discharge a railroad employee or otherwise discriminate against a railroad employee because the employee (or any person acting pursuant to a request of the employee) 
(1)provided, caused to be provided, or is about to provide or cause to be provided, to the employer or the Federal Government information relating to a perceived threat to security; 
(2)provided, caused to be provided, or is about to provide or cause to be provided, testimony before Congress or at any Federal or State proceeding regarding a perceived threat to security; 
(3)has assisted or participated, or is about to assist or participate, in any manner in a proceeding or any other action to enhance railroad security; or 
(4)refused to violate or assist in the violation of any law, rule, or regulation related to railroad security. 
(b)Enforcement action 
(1)In generalA person who alleges discharge or other discrimination by any person in violation of subsection (a) may seek relief under subsection (c) by— 
(A)filing a complaint with the Secretary of Labor; or 
(B)if the Secretary of Labor has not issued a final decision within 180 days of the filing of the complaint and there is no showing that such delay is due to the bad faith of the claimant, bringing an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. 
(2)Procedure 
(A)In generalAn action under paragraph (1)(A) shall be governed under the rules and procedures set forth in section 42121(b) of this title. 
(B)ExceptionNotification made under section 42121(b)(1) of this title, shall be made to the person named in the complaint and to the employer. 
(C)Burdens of proofAn action brought under paragraph (1)(B) shall be governed by the legal burdens of proof set forth in section 42121(b) this title. 
(D)Statute of limitationsAn action under paragraph (1)(A) shall be commenced not later than 90 days after the date on which the violation occurs. 
(c)Remedies 
(1)In generalAn employee prevailing in any action under subsection (b)(1) shall be entitled to all relief necessary to make the employee whole. 
(2)Compensatory damagesRelief for any action under paragraph (1) shall include— 
(A)reinstatement with the same seniority status that the employee would have had, but for the discrimination; 
(B)the amount of back pay, with interest; and 
(C)compensation for any special damages sustained as a result of the discrimination, including litigation costs, expert witness fees, and reasonable attorney fees. 
(d)Rights retained by employeeExcept as provided in subsection (e), nothing in this section shall be deemed to diminish the rights, privileges, or remedies of any employee under any Federal or State law, or under any collective bargaining agreement. 
(e)Election of remediesAn employee of a railroad carrier may not seek protection under both this section and another provision of law for the same allegedly unlawful act of the railroad carrier. 
(f)Disclosure of identity 
(1)In generalExcept as provided in paragraph (2), without the written consent of the employee, the Secretary of Labor may not disclose the name of an employee of a railroad carrier who has provided information about an alleged violation of this section. 
(2)ExceptionThe Secretary of Labor shall disclose to the Attorney General the name of an employee described in paragraph (1) of this subsection if the matter is referred to the Attorney General for enforcement.. 
(b)Conforming amendmentThe table of sections for chapter 201 of title 49, is amended by inserting after the item relating to section 20115 the following: 
 
 
20116. Whistleblower protection for railroad security matters. 
306.Public outreachNot later than 90 days after the date of enactment of this Act, the Secretary shall develop a national plan for public outreach and awareness. Such plan shall be designed to increase awareness of measures that the general public, railroad passengers, and railroad employees can take to increase railroad system security. Such plan shall also provide outreach to railroad carriers and their employees to improve their awareness of available technologies, ongoing research and development efforts, and available Federal funding sources to improve railroad security. Not later than 9 months after the date of enactment of this Act, the Secretary shall implement the plan developed under this section. 
307.Passenger, baggage, and cargo screeningThe Secretary shall— 
(1)analyze the cost and feasibility of requiring security screening for passengers, baggage, and cargo on passenger trains; and 
(2)report the results of the study, together with any recommendations that the Secretary may have for implementing a rail security screening program to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate not later than 1 year after the date of enactment of this Act. 
308.Emergency responder training standardsNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall issue training standards for persons responsible for responding to emergency situations occurring during transportation of hazardous materials by rail, in accordance with existing regulations, to ensure their ability to protect nearby persons, property, or the environment from the effects of accidents involving hazardous materials. 
309.Information for first responders 
(a)In generalThe Secretary of Transportation shall provide grants to Operation Respond Institute for the purpose of— 
(1)deploying and expanding the Operation Respond Emergency Information System software; 
(2)developing, implementing, and maintaining a railroad infrastructure mapping program that correlates railroad right-of-way information with highway grid maps and overhead imagery of traffic routes, hazardous materials routes, and commuter rail lines; and 
(3)establishing an alert and messaging capability for use during emergencies involving freight and passenger railroads. 
(b)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary of Transportation to carry out this section $2,500,000 for each of fiscal years 2005, 2006, and 2007. Amounts appropriated pursuant to this subsection shall remain available until expended. 
310.TSA personnel limitationsAny statutory limitation on the number of employees in the Transportation Security Administration, before or after its transfer to the Department of Homeland Security, does not apply to the extent that any such employees are responsible for implementing the provisions of this title. 
311.Rail safety regulationsSection 20103(a) of title 49, United States Code, is amended by striking safety the first place it appears, and inserting safety, including security,. 
312.Rail security 
(a)Rail police officers 
(1)AmendmentSection 28101 of title 49, United States Code, is amended to read as follows: 
 
28101.Rail and State public transit police officers 
(a)In generalUnder regulations prescribed by the Secretary of Transportation, a rail or public transit system police officer who is employed by a rail carrier or a public transportation system and certified or commissioned as a police officer under the laws of a State may enforce the laws of any jurisdiction in which any rail carrier or public transit system owns property or provides service, to the extent of the authority of a police officer certified or commissioned under the laws of that jurisdiction, to protect— 
(1)employees, passengers, or patrons of any rail carrier or public transit system; 
(2)property, equipment, and facilities owned, leased, operated, or maintained by any rail carrier or public transit system; 
(3)property moving in interstate or foreign commerce in the possession of any rail carrier or public transit system; and 
(4)personnel, equipment, and material moving by rail or public transit that are vital to the national defense. 
(b)DefinitionIn this section, the term public transit has the meaning given that term by section 5302(a) of this title.. 
(2)Table of sections amendmentThe item relating to section 28101 in the table of sections for chapter 281 of title 49, United States Code, is amended to read as follows: 
 
 
28101. Rail and State public transit police officers. 
(b)Review of rail regulationsWithin 1 year after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Under Secretary of Homeland Security for Border and Transportation Security, shall review existing rail regulations of the Department of Transportation for the purpose of identifying areas in which those regulations need to be revised to improve rail security. 
313.DefinitionsFor purposes of this title— 
(1)the terms railroad and railroad carrier have the meaning given those terms in section 20102 of title 49, United States Code; and 
(2)the term Secretary means the Secretary of Homeland Security.  
 
